DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 01/24/2022 Final Office Action, claims 1-22 were pending. Claims 1, 2, 4, 10, and 11 were rejected, while claims 2, 5-9, and 12-22 were objected to. 
In the Applicant’s 04/21/2022 Reply, claims 1 and 4-10 were amended.
Claims 1-22 remain pending. 

Remarks and Amendments
Claims 4 and 10 were rejected under 35 U.S.C. 112(d):

    PNG
    media_image1.png
    240
    625
    media_image1.png
    Greyscale

The Applicant amended claim 4 to be independent and amended claim 10 to depend from claim 4. This rejection is withdrawn.
	Claims 1, 3, and 11 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrester, et al., Journal of the Chemical Society, Perkin Transactions 1, 12:1115 (1975):

    PNG
    media_image2.png
    166
    625
    media_image2.png
    Greyscale

The Applicant amended the claims by including a proviso that effectively cancels the compound taught in Forrester. This rejection is withdrawn.
	Claims 1 and 3 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laatsch, H., Zeitschrift fur Naturforschung, 44:1271 (1989):

    PNG
    media_image3.png
    143
    587
    media_image3.png
    Greyscale

The Applicant amended the claims by including a proviso that effectively cancels the compound taught in Laatsch. This rejection is withdrawn.
	Claims 2, 5-9, and 12-22 were objected to for dependence on a rejected base claim or claim that is not allowable. These objections are withdrawn, because no claim remains rejected. 

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows:
Claim 7:  Add a period at the end of the claim. 

Conclusion
Claims 1-22 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655